Citation Nr: 1034571	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  99-18 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increase in the ratings assigned for cervical 
neck sprain with traumatic arthritis (currently 20 percent and an 
additional separate 10 percent for deformity of a vertebral 
body). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from June 
1987 to June 1990 and from January to March 1991.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from a 
September 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, that (in 
pertinent part) granted an increased (20 percent) rating for 
cervical spine disability.  In January 2004 the case was remanded 
for further development.  The Veteran's claims files are now in 
the jurisdiction of the Houston, RO.  In September 2006 the Board 
issued a decision which (in pertinent part) denied a rating in 
excess of 20 percent for cervical spine disability.

The Veteran appealed the September 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
November 2007, the Court endorsed a November 2007 Joint Motion 
for Partial Remand (Joint Motion) of the parties, vacated the 
September 2006 Board decision with respect to the issue at hand, 
and remanded the matter for development and readjudication 
consistent with the instructions in the Joint Motion.  In March 
2009 the Board granted a separate 10 percent rating for 
demonstrable deformity of a vertebral body and remanded for 
additional development the matter of entitlement to a combined 
rating in excess of 30 percent for the cervical spine disability.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.


REMAND

The Joint Motion indicated that the Board's September 2006 
decision failed to adequately consider neurological deficiencies 
noted by a March 2005 VA examiner.  In this regard, the Board 
notes that under the rating criteria in effect from September 23, 
2002, the Veteran could be entitled to a higher rating based on a 
combination of chronic orthopedic and neurologic manifestations, 
whichever method results in the higher rating.  A review of the 
March 2005 VA examination report shows that the report is 
inadequate for rating purposes because while it does note 
neurological deficiencies (including tendon reflexes of 2/4 at 
the elbow and 1/4 at the wrist, and diminished sensation to 
pinprick and vibratory stimulation of both arms), it does not 
identify whether such are neurological symptoms of the Veteran's 
cervical spine disability.  

The March 2009 Board remand requested a neurological examination 
of the Veteran's cervical spine to ensure full compliance with 
the Court-endorsed Joint Motion.  The Veteran was scheduled for a 
neurological examination in late April 2009.  He failed to report 
for that examination.  Subsequent correspondence in the claims 
folders shows that the Veteran was convicted of a felony in early 
June 2009 and has been incarcerated since August 2009.  He 
provided his new address to VA in January 2010.  He is apparently 
still incarcerated with a projected release date in April 2015 
and a parole eligibility date of October 2010.  See Offender 
Information on the Veteran from the Texas Department of Criminal 
Justice, http://168.51.178.33/webapp/TDCJ/InmateDetails last 
visited August 12, 2010.  See also Bolton v. Brown, 8 Vet. App. 
185 (1995).

In this regard VA's Adjudication Procedure Manual may be helpful, 
as it provides guidance regarding the scheduling of examinations 
for incarcerated veterans.  The manual calls for the agency of 
original jurisdiction or the local Veterans Health Administration 
(VHA) Medical Examination Coordinator to confer with prison 
authorities to determine whether the Veteran should be escorted 
to a VA medical facility for examination by VHA personnel.  If 
that is not possible, the Veteran may be examined at the prison 
by: (1) VHA personnel; (2) prison medical providers at VA 
expense; or (3) fee-basis providers contracted by VHA.  If a 
problem cannot be resolved at the local level, contact the C&P 
Service Program Review Staff (214A) for assistance.  See M21-1MR, 
Part III.iv.3.A.11.d (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO should first ascertain whether the 
Veteran remains incarcerated.

(a) If he is no longer incarcerated, the 
RO should arrange for a neurologic 
examination of the Veteran to determine 
whether or not he has neurological 
symptoms of his service connected cervical 
spine disability and, if so, their nature 
and severity.  The Veteran's claims file 
must reviewed by the examiner in 
conjunction with the examination, and any 
indicated studies should be completed.  
The examiner should identify any (and all) 
neurological symptoms due to the service-
connected cervical spine disability (as 
distinguished from symptoms due to 
disability of lower spine segments), and 
describe in detail the nature and severity 
of such symptoms (i.e., identify the nerve 
involved; indicate whether the 
neurological impairment is best described 
as neuritis, neuralgia, or complete or 
incomplete paralysis; and indicate the 
degree of any such involvement, describing 
any related impairment of function).

(b) If the Veteran remains incarcerated:

i.  The RO should determine whether 
the Veteran would be able to leave 
the prison (be escorted to a VA 
facility) to be examined.  If so, the 
RO should co-ordinate with Texas 
Department of Criminal Justice, and 
arrange for the VA examination 
requested above.

ii.  If the Veteran may not leave his 
prison for a VA examination, the RO 
should arrange for him to be examined 
at the prison by a visiting VA (or 
fee basis) physician in accordance 
with the examination directions 
provided above.

iii.  If an examination of the 
Veteran in prison by a VA (or a fee 
basis) physician cannot be arranged, 
the RO should arrange for the Veteran 
to be examined by a Texas Department 
of Criminal Justice prison physician. 
On examination, the prison physician 
should describe any neurological 
symptoms due to the service-connected 
cervical spine disability (as 
distinguished from symptoms due to 
disability of lower spine segments), 
and describe in detail the nature and 
severity of such symptoms (i.e., 
identify the nerve involved; indicate 
whether the neurological impairment 
is best described as neuritis, 
neuralgia, or complete or incomplete 
paralysis; and indicate the degree of 
any such involvement, describing any 
related impairment of function.

Thereafter, the Veteran's claims file 
(with the prison physician's 
examination report incorporated) 
should be forwarded to a VA 
neurologist for a medical advisory 
opinion.  The reviewing physician 
should review the claims file and 
opine as to any neurological symptoms 
due to the service-connected cervical 
spine disability (as distinguished 
from symptoms due to disability of 
lower spine segments), and describe 
in detail the nature and severity of 
such symptoms (i.e., identify the 
nerve involved; indicate whether the 
neurological impairment is best 
described as neuritis, neuralgia, or 
complete or incomplete paralysis; and 
indicate the degree of any such 
involvement, describing any related 
impairment of function.  The 
consulting physician must explain the 
rationale for all opinions.

2.  If none of the above-requested 
examination modes is possible, the RO must 
provide detailed documentation of all efforts 
that were taken to have the Veteran examined, 
with a detailed explanation of why the 
development could not be completed.

3.  The RO should then readjudicate the 
matter of entitlement to a rating in excess 
of the current 20 and 10 percent ratings for 
the Veteran's service-connected cervical 
spine disability, to include consideration of 
the possibility of "staged" ratings, if 
indicated by facts found.  If the claim 
remains denied, the RO should issue an 
appropriate SSOC, and afford the Veteran and 
his representative the opportunity to 
respond.  The case should then be returned to 
the Board, if in order, for further review w.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

